     Case 1:19-cv-00363-LJO-SAB Document 1 Filed 03/19/19 Page 1 of 10

 1   Zachary M. Best. SBN 166035
     MOORE LAW FIRM, P.C.
 2   332 North Second Street
     San Jose, California 95112
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
 5   Attorney for Plaintiff
     Jose Acosta
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10
11   JOSE ACOSTA,                                       )   No.
                                                        )
12                    Plaintiff,                        )   COMPLAINT ASSERTING DENIAL OF
                                                        )   RIGHT OF ACCESS UNDER THE
13           vs.                                        )   AMERICANS WITH DISABILITIES ACT
                                                        )
14   PAPE’ MATERIAL HANDLING, INC.;                     )   FOR INJUNCTIVE RELIEF, DAMAGES,
     CONNELL MOTOR TRUCK CO., INC.,                     )   ATTORNEYS’ FEES AND COSTS (ADA)
15                                                      )
                                                        )
16                    Defendants.                       )
                                                        )
17                                                      )
18                                                 I. SUMMARY
19           1.       This is a civil rights action by plaintiff JOSE ACOSTA (“Plaintiff”) for

20   discrimination at the building, structure, facility, complex, property, land, development, and/or

21   surrounding business complex known as:

22                    Papé Material Handling
                      3732 S. Bagley Avenue
23                    Fresno, CA 9325
24                    (hereafter “the Facility”)

25           2.       Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and
26   costs, against PAPE’ MATERIAL HANDLING, INC.; and CONNELL MOTOR TRUCK
27   CO., INC. (hereinafter collectively referred to as “Defendants”), pursuant to Title III of the
28   Americans with Disabilities Act of 1990 (42 U.S.C. §§ 12101 et seq.) (“ADA”) and related



     Acosta v. Pape’ Material Handling, et al.
     Complaint
                                                     Page 1
     Case 1:19-cv-00363-LJO-SAB Document 1 Filed 03/19/19 Page 2 of 10

 1   California statutes.
 2                                               II.         JURISDICTION
 3             3.      This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
 4   claims.
 5             4.      Supplemental jurisdiction for claims brought under parallel California law –
 6   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
 7             5.      Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
 8                                                     III.     VENUE
 9             6.      All actions complained of herein take place within the jurisdiction of the United
10   States District Court, Eastern District of California, and venue is invoked pursuant to 28 U.S.C.
11   § 1391(b), (c).
12                                                     IV.     PARTIES
13             7.      Defendants own, operate, and/or lease the Facility, and consist of a person (or
14   persons), firm, and/or corporation.
15             8.      Plaintiff is substantially limited in his ability to walk, and must use a wheelchair
16   for mobility. Consequently, Plaintiff is “physically disabled,” as defined by all applicable
17   California and United States laws, and a member of the public whose rights are protected by
18   these laws.
19                                                      V.       FACTS
20             9.      The Facility is open to the public, intended for non-residential use, and its
21   operation affects commerce. The Facility is therefore a public accommodation as defined by
22   applicable state and federal laws.
23             10.     Plaintiff lives near the Facility and visited the Facility on or about September
24   24, 2018 for the purpose of renting a crane. During his visit to the Facility, Plaintiff
25   encountered the following barriers (both physical and intangible) that interfered with, if not
26   outright denied, Plaintiff’s ability to use and enjoy the goods, services, privileges and
27   accommodations offered at the Facility:
28                         a.   Plaintiff parked in the designated accessible parking space in front of



     Acosta v. Pape’ Material Handling, et al.
     Complaint
                                                              Page 2
     Case 1:19-cv-00363-LJO-SAB Document 1 Filed 03/19/19 Page 3 of 10

 1                             the office. The path of travel from the parking space to the office
 2                             entrance was obstructed by forklifts for sale that were parked on the
 3                             sidewalk adjacent to the building. He had to travel behind the parked
 4                             vehicles to reach a location that allowed him to access the entrance to
 5                             the building. Plaintiff was concerned that he would be struck by a
 6                             vehicle backing out of one of the parking spaces.
 7                         b. Plaintiff was advised by an employee inside the office that, for rentals,
 8                             he had to go to the trailer located at the opposite end of the building to
 9                             speak to an employee in the rental office. Plaintiff could not locate an
10                             accessible path of travel to the rental trailer, and had to maneuver his
11                             wheelchair through the parking lot of the Facility, between moving cars,
12                             large trucks, and forklifts parked in the parking lot, to reach the location
13                             where the rental trailer was located. Plaintiff was afraid that someone
14                             would hit him with their vehicle.
15                         c. Plaintiff was unable to enter the rental trailer because there was no ramp.
16                             He could not locate an accessible entrance; the only entrances were two
17                             separate sets of steps. As a result, he could not rent the crane he needed.
18           11.      The barriers identified in paragraph 10 herein are only those that Plaintiff
19   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
20   at the Facility and relate to his disabilities. Plaintiff will seek to amend this Complaint once
21   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
22   exist at the Facility and relate to his disabilities removed to afford him full and equal access.
23           12.      Plaintiff was, and continues to be, deterred from visiting the Facility because
24   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
25   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
26   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
27   once the barriers are removed.
28           13.      Defendants knew, or should have known, that these elements and areas of the



     Acosta v. Pape’ Material Handling, et al.
     Complaint
                                                     Page 3
     Case 1:19-cv-00363-LJO-SAB Document 1 Filed 03/19/19 Page 4 of 10

 1   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
 2   the physically disabled. Moreover, Defendants have the financial resources to remove these
 3   barriers from the Facility (without much difficulty or expense), and make the Facility
 4   accessible to the physically disabled. To date, however, Defendants refuse to either remove
 5   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.
 6           14.      At all relevant times, Defendants have possessed and enjoyed sufficient control
 7   and authority to modify the Facility to remove impediments to wheelchair access and to
 8   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for
 9   Accessible Design. Defendants have not removed such impediments and have not modified the
10   Facility to conform to accessibility standards. Defendants have intentionally maintained the
11   Facility in its current condition and have intentionally refrained from altering the Facility so
12   that it complies with the accessibility standards.
13           15.      Plaintiff further alleges that the (continued) presence of barriers at the Facility is
14   so obvious as to establish Defendants’ discriminatory intent. On information and belief,
15   Plaintiff avers that evidence of this discriminatory intent includes Defendants’ refusal to adhere
16   to relevant building standards; disregard for the building plans and permits issued for the
17   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
18   Facility; decision not to remove barriers from the Facility; and allowance that Defendants’
19   property continues to exist in its non-compliant state. Plaintiff further alleges, on information
20   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
21   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
22                                               VI.   FIRST CLAIM
23                                     Americans with Disabilities Act of 1990
24                                 Denial of “Full and Equal” Enjoyment and Use
25           16.      Plaintiff re-pleads and incorporates by reference the allegations contained in
26   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
27           17.      Title III of the ADA holds as a “general rule” that no individual shall be
28   discriminated against on the basis of disability in the full and equal enjoyment (or use) of



     Acosta v. Pape’ Material Handling, et al.
     Complaint
                                                       Page 4
     Case 1:19-cv-00363-LJO-SAB Document 1 Filed 03/19/19 Page 5 of 10

 1   goods, services, facilities, privileges, and accommodations offered by any person who owns,
 2   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
 3           18.      Defendants discriminated against Plaintiff by denying Plaintiff “full and equal
 4   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
 5   Facility during each visit and each incident of deterrence.
 6                        Failure to Remove Architectural Barriers in an Existing Facility
 7           19.      The ADA specifically prohibits failing to remove architectural barriers, which
 8   are structural in nature, in existing facilities where such removal is readily achievable. 42
 9   U.S.C. § 12182(b)(2)(A)(iv).
10           20.      When an entity can demonstrate that removal of a barrier is not readily
11   achievable, a failure to make goods, services, facilities, or accommodations available through
12   alternative methods is also specifically prohibited if these methods are readily achievable. Id.
13   § 12182(b)(2)(A)(v).
14           21.      Here, Plaintiff alleges that Defendants can easily remove the architectural
15   barriers at the Facility without much difficulty or expense, and that Defendants violated the
16   ADA by failing to remove those barriers, when it was readily achievable to do so.
17           22.      In the alternative, if it was not “readily achievable” for Defendants to remove
18   the Facility’s barriers, then Defendants violated the ADA by failing to make the required
19   services available through alternative methods, which are readily achievable.
20                               Failure to Design and Construct an Accessible Facility
21           23.      Plaintiff alleges on information and belief that the Facility was designed and
22   constructed (or both) after January 26, 1993 – independently triggering access requirements
23   under Title III of the ADA.
24           24.      The ADA also prohibits designing and constructing facilities for first occupancy
25   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
26   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
27           25.      Here, Defendants violated the ADA by designing and constructing (or both) the
28   Facility in a manner that was not readily accessible to the physically disabled public –



     Acosta v. Pape’ Material Handling, et al.
     Complaint
                                                    Page 5
     Case 1:19-cv-00363-LJO-SAB Document 1 Filed 03/19/19 Page 6 of 10

 1   including Plaintiff – when it was structurally practical to do so.1
 2                                     Failure to Make an Altered Facility Accessible
 3            26.      Plaintiff alleges on information and belief that the Facility was modified after
 4   January 26, 1993, independently triggering access requirements under the ADA.
 5            27.      The ADA also requires that facilities altered in a manner that affects (or could
 6   affect) its usability must be made readily accessible to individuals with disabilities to the
 7   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
 8   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
 9   fountains serving that area accessible to the maximum extent feasible. Id.
10            28.      Here, Defendants altered the Facility in a manner that violated the ADA and
11   was not readily accessible to the physically disabled public – including Plaintiff – to the
12   maximum extent feasible.
13                                  Failure to Modify Existing Policies and Procedures
14            29.      The ADA also requires reasonable modifications in policies, practices, or
15   procedures, when necessary to afford such goods, services, facilities, or accommodations to
16   individuals with disabilities, unless the entity can demonstrate that making such modifications
17   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            30.      Here, Defendants violated the ADA by failing to make reasonable modifications
19   in policies, practices, or procedures at the Facility, when these modifications were necessary to
20   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
21   accommodations.
22                                         Failure to Maintain Accessible Features
23            31.      Defendants additionally violated the ADA by failing to maintain in operable
24   working condition those features of the Facility that are required to be readily accessible to and
25   usable by persons with disabilities.
26            32.      Such failure by Defendants to maintain the Facility in an accessible condition
27   was not an isolated or temporary interruption in service or access due to maintenance or
28   1
      Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
     private attorney general under either state or federal statutes.


     Acosta v. Pape’ Material Handling, et al.
     Complaint
                                                           Page 6
     Case 1:19-cv-00363-LJO-SAB Document 1 Filed 03/19/19 Page 7 of 10

 1   repairs.
 2              33.   Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
 3   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
 4                                           VII.   SECOND CLAIM
 5                                                  Unruh Act
 6              34.   Plaintiff re-pleads and incorporates by reference the allegations contained in
 7   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
 8              35.   California Civil Code § 51 states, in part, that: All persons within the
 9   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
10   facilities, privileges, or services in all business establishments of every kind whatsoever.
11              36.   California Civil Code § 51.5 also states, in part that: No business establishment
12   of any kind whatsoever shall discriminate against any person in this state because of the
13   disability of the person.
14              37.   California Civil Code § 51(f) specifically incorporates (by reference) an
15   individual’s rights under the ADA into the Unruh Act.
16              38.   Defendants’ aforementioned acts and omissions denied the physically disabled
17   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
18   and services in a business establishment (because of their physical disability).
19              39.   These acts and omissions (including the ones that violate the ADA) denied,
20   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
21              40.   Plaintiff was damaged by Defendants’ wrongful conduct, and seeks statutory
22   minimum damages of $4,000 for each offense.
23              41.   Plaintiff also seeks to enjoin Defendants from violating the Unruh Act (and
24   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
25   § 52(a).
26   ///
27   ///
28   ///



     Acosta v. Pape’ Material Handling, et al.
     Complaint
                                                     Page 7
     Case 1:19-cv-00363-LJO-SAB Document 1 Filed 03/19/19 Page 8 of 10

 1                                                VIII. THIRD CLAIM
 2                              Denial of Full and Equal Access to Public Facilities
 3              42.      Plaintiff re-pleads and incorporates by reference the allegations contained in
 4   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
 5              43.      Health and Safety Code § 19955(a) states, in part, that: California public
 6   accommodations or facilities (built with private funds) shall adhere to the provisions of
 7   Government Code § 4450.
 8              44.      Health and Safety Code § 19959 states, in part, that: Every existing (non-
 9   exempt) public accommodation constructed prior to July 1, 1970, which is altered or
10   structurally repaired, is required to comply with this chapter.
11              45.      Plaintiff alleges the Facility is a public accommodation constructed, altered, or
12   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
13   § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.
14              46.      Defendants’ non-compliance with these requirements at the Facility aggrieved
15   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
16   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
17                                          IX.      PRAYER FOR RELIEF
18              WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, for:
19              1.       Injunctive relief, preventive relief, or any other relief the Court deems proper.
20              2.       Statutory minimum damages under section 52(a) of the California Civil Code
21                       according to proof.
22              3.       Attorneys’ fees, litigation expenses, and costs of suit.2
23              4.       Interest at the legal rate from the date of the filing of this action.
24   ///
25   ///
26   ///
27   ///
28   2
         This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.



     Acosta v. Pape’ Material Handling, et al.
     Complaint
                                                            Page 8
     Case 1:19-cv-00363-LJO-SAB Document 1 Filed 03/19/19 Page 9 of 10

 1           5.       For such other and further relief as the Court deems proper.
 2
     Dated: March 18, 2019                         MOORE LAW FIRM, P.C.
 3
 4                                                 /s/ Zachary M. Best
                                                   Zachary M. Best
 5                                                 Attorney for Plaintiff
 6                                                 Jose Acosta

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Acosta v. Pape’ Material Handling, et al.
     Complaint
                                                   Page 9
      Case 1:19-cv-00363-LJO-SAB Document 1 Filed 03/19/19 Page 10 of 10




                                      VERIFICATION


       I, JOSE ACOSTA, am the plaintiff in the above-entitled action. I have read the foregoing
Complaint and know the contents thereof. The same is true of my own knowledge, except as to
those matters which are therein alleged on information and belief, and as to those matters, I
believe them to be true.
       I verify under penalty of perjury that the foregoing is true and correct.




Dated: March 18, 2019                          /s/ Jose Acosta
                                              Jose Acosta

I attest that the original signature of the person whose electronic signature is shown above is
maintained by me, and that his concurrence in the filing of this document and attribution of his
signature was obtained.

                                              /s/ Zachary M. Best
                                              Zachary M. Best, Attorney for
                                              Plaintiff, Jose Acosta




                                   Acosta v. Pape’ Material Handling, et al.
                                                 Verification
